Motion GRANTED and Order filed October 25, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00240-CV
                                   ____________

              IN RE OSG SHIP MANAGEMENT, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-70728

                                     ORDER

      On March 24, 2016, relator OSG Ship Management, Inc., filed a petition for
writ of mandamus in this court. Relator asks this court to order the Honorable Elaine
H. Palmer, Judge of the 215th District Court, in Harris County, Texas, to set aside
her order dated March 7, 2016, entered in trial court number 2015-70728, styled


                                         1
Rasheed Lawal v. OSG Ship Management, et al. Relator claims that respondent
abused her discretion by denying its motion to dismiss for forum-selection clause.

         Relator has also filed a motion to reconsider temporary stay of proceedings
below. See Tex. R. App. P. 52.8(b), 52.10. On October 19, 2016, relator asks this
court to stay proceedings in the trial court pending a decision on the petition for writ
of mandamus.

         It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

         We ORDER all proceedings in trial court cause number 2015-70728,
Rasheed Lawal v. OSG Ship Management, et al., STAYED until a final decision by
this court on relator’s petition for writ of mandamus, or until further order of this
court.

                                      PER CURIAM




                                              2